Citation Nr: 0305472	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico




THE ISSUE

Whether the veteran's appeal should be continued after his 
death.




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He died in August 2001, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDING OF FACT

The veteran died in August 2001, while his appeal as to the 
issues of entitlement to a compensable evaluation for 
residuals of a laceration scar of the left hand, a 
compensable evaluation for residuals of a laceration scar of 
the right thigh near the anus, and an earlier effective date 
for the assignment of a compensable evaluation under 
38 C.F.R. § 3.324 was pending.


CONCLUSION OF LAW

The veteran's appeal does not survive his death.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 3.150, 3.160, 20.1302 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran died in August 2001.  At the time 
of his death, his appeal as to the issues of entitlement to a 
compensable evaluation for residuals of a laceration scar of 
the left hand, a compensable evaluation for residuals of a 
laceration scar of the right thigh near the anus, and an 
earlier effective date for the assignment of a compensable 
evaluation under 38 C.F.R. § 3.324 was pending.

In May 2002, the appellant indicated that she wished to 
continue the veteran's appeal.  In a June 2002 letter, the RO 
informed the appellant that the veteran's appeal was being 
terminated and that she had the right to appeal this 
determination.  Accordingly, she perfected an appeal of this 
decision letter.

As a matter of law, however, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996) (holding that an accrued benefits claimant 
could not be substituted in prosecution of a deceased 
veteran's claim); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Accordingly, this appeal must be denied.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 3.150, 3.160, 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the veteran's appeal or to any 
derivative claim brought by the appellant.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

As the veteran's appeal cannot be continued after his death, 
the appeal is denied.



_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

